EXHIBIT A
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
                                                            Chapter 11
 In Re:
                                                            Case No.: 20-11316
 MEZZ57TH LLC et al.

                            Debtor and
                                                            (Jointly Administered)
                            Debtor in Possession
 -------------------------------------------------------X

              ORDER (I) APPROVING RELIEF RELATED TO THE INTERIM
                  BUDGET AND (II) GRANTING RELATED RELIEF


          Upon the Motion (the “Motion”) of the Debtor Mezz57th LLC (the “Debtor”) for entry of

an order (this “Order”) (I) Approving Interim Relief Related To the Interim Budget and (II)

Granting Related Relief; and the Court having found that it has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that the Motion is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

the Court having found that the Debtor provided adequate and appropriate notice of the Motion;

and that no other or further notice is required; and MIP 57th Development Acquisition LLC (the

“Landlord”) having filed an objection (the “Landlord Objection”) to the Motion and a cross-motion

to compel payment of post-petition obligations under 11 U.S.C. § 365(d)(3) (the “Landlord Cross-

Motion”) on July 8, 2020; and the Court having reviewed the Motion and having heard from all

parties at a hearing held before the Court on July 23, 2020 and a continued hearing held before the

Court on July 28, 2020 (the “Hearing”); and the Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

and any objections to the relief requested herein having been withdrawn on the terms set forth

herein; and after due deliberation and sufficient cause appearing therefore,


3545755.1
        IT IS ORDERED as follows:

        1.     The Motion is granted as set forth herein.

        2.     The Debtor is authorized to temporarily defer making all other payments not

contemplated by the interim budget approved in connection with a motion for use of cash collateral

(“Interim Budget”) through October 8, 2020, including rent payments to the Landlord, except for

partial payments of rent as follows (collectively, the “Partial Rent Payments”):

               a. $10,000 to be applied to July, 2020 rent, to be paid on or before August 7, 2020;

               b. $15,000 to be applied to August 2020 rent, to be paid on or before August 7,
                  2020;

               c. $20,000 to be applied to September 2020 rent, to be paid on or before
                  September 8, 2020;

        3.     If any of the Partial Rent Payments are not made within 10 days from the date that

each payment is due in accordance with this Order, the Debtor shall be deemed to consent to the

entry of an order (i) rejecting the lease (the “Lease”) with the Landlord for the premises located

at 432 Park Avenue a/k/a 36-46 East 57th Street, New York, New York (the “Premises”) , (ii)

compelling the Debtor to surrender the Premises, and (iii) terminating the stay with respect to the

Lease and the Premises.

        4.     Landlord reserves all rights with respect to any and all obligations of the Debtor

under the Lease, including but not limited to the balance of the rent and additional rent due under

the Lease. Debtor’s right to object to Landlord’s claims, including to contest the validity, amount,

and priority of Landlord’s claims, is reserved.

        5.     The Landlord Objection is hereby withdrawn.

        6.     The Landlord Cross-Motion is hereby adjourned to October 8, 2020 at 2:00 PM.

        7.     The parties shall make reasonable best efforts to consensually resolve any disputes

related to assumption of the Lease under section 365 of the Bankruptcy Code, including but not


3545755.1
limited to the mechanic’s liens against the Premises and the owner’s work contribution under the

Lease. If the parties have not come to an agreement as to assumption of the Lease by September

15, 2020, Landlord reserves all rights to seek any relief with respect to the Lease, including but

not limited to a motion to compel assumption or rejection of the Lease, to be heard on October 8,

2020 at 2:00 PM.

        8.     The foregoing deadlines agreed upon between the Debtors and the Landlord may

be extended or waived by written mutual consent.

        9.     All motions, applications, actions, or pleadings filed in these cases seeking payment

of any amounts not included in the Interim Budget shall be automatically adjourned to October 8,

2020 at 2:00 PM .

        10.    All motions, applications, actions, or pleadings filed in these cases seeking to lift

the automatic stay or seeking to compel rejection, assumption, or assumption and assignment of

any unexpired leases or executory contracts, including any such motion already filed, shall be

automatically adjourned to October 8, 2020 at 2:00 PM.

        11.    Notwithstanding the foregoing, all parties shall be permitted to seek relief from this

Court between now and October 8, 2020 with respect to exigent or unforeseen circumstances, and

which the Debtors and such parties are unable to resolve consensually.

        12.    All parties reserve all claims, rights, defenses, counter-claims, and arguments with

respect to the proper amount of any administrative claim, including all theories, defenses and

causes of action to theories set forth in the Motion or under applicable law.




3545755.1
        13.    This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated: New York, New York
       August 11, 2020

                                             /s/ Sean H. Lane
                                             UNITED STATES BANKRUPTCY JUDGE




3545755.1
